Mr. Justice Aldrey
delivered the opinion of the court. ■
In an action brought by E. Solé & Co., 8. en G., against Félix Mauro G-inorio, an attachment was levied on all right, title, and interest of the said Félix Mauro Ginorio in a certain house which is described and which is recorded in the Registry of Property of Arecibo. The registrar refused to enter the notice of the said attachment, on the ground that *163the house appeared recorded in the name of Agustín Bros, who is a person different from the defendant, Félix Mauro Grinorio, and the appellant took this administrative appeal.
The registrar accepts that a mortgage in favor of Félix Mauro Grinorio is recorded against the said property, but he alleges that the attachment was not levied on the recorded mortgage credit hut on the title to the property of Agustín Bros.
Since the attachment was levied on the right, title, and interest of Félix Mauro Grinorio in the said property, and since what is recorded in his favor in the said property is a mortgage credit, it seems to us that the registrar should have entered a notice of the attachment of the interest that the defendant has in said property, which is a mortgage credit, because this does not prejudice the owner of the house in any way.
The decision appealed from must be reversed and the entry of the notice ordered.